        Case 1:19-cv-00310-WMS Document 17 Filed 05/11/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

YEMISRACH JENBERE,

                          Plaintiff,

               v.                                                            DECISION AND ORDER
                                                                                  19-CV-310S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________

       1.      Plaintiff Ms. Yemisrach Jenbere brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the final decision of the Commissioner of Social

Security that denied her applications for supplemental security income benefits under

Title XVI of the Act. (Docket No. 1.) This Court has jurisdiction over this action under

42 U.S.C. § 405(g).

       2.      Plaintiff protectively filed her application with the Social Security

Administration on August 8, 2014. Plaintiff alleged disability beginning January 1, 2009,

due to lumbar degenerative disc disease; osteoarthritis; headaches and tooth pull

secondary to a disorder of unknown etiology; depression; gastroesophageal reflux

disease (“GERD”); and hypothyroidism. Plaintiff’s application(s) were denied, and she

thereafter requested a hearing before an administrative law judge (“ALJ”).

       3.      On June 20, 2017, ALJ Bryce Baird held a hearing at which Plaintiff—

represented by counsel—and Vocational Expert Jay Steinbrenner appeared and testified.

(R. 1 at 28-72.) At the time of the hearing, Plaintiff was 42 years old when she applied for

benefits, she has a diploma from a foreign high school, she speaks Amharic and learned


       1Citations   to the underlying administrative record are designated as “R.”
          Case 1:19-cv-00310-WMS Document 17 Filed 05/11/20 Page 2 of 12




English as a second language. She does not have past relevant work experience. (R. at

21-22, 10, 67, 30, 245.) Plaintiff required an Amharic interpreter during the hearing. (R.

at 10.)

          4.     The ALJ considered the case de novo and, on January 30, 2018, issued a

written decision denying Plaintiff’s applications for benefits. After the Appeals Council

denied Plaintiff’s request to review the ALJ’s decision, she filed the current action,

challenging the Commissioner’s final decision. 2 (Docket No. 1.)

          5.     Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 10, 11.) Plaintiff filed a response on

September 12, 2019 (Docket Nos. 14, 15 (Amended Reply)), at which time this Court took

the motions under advisement without oral argument.               For the reasons that follow,

Plaintiff’s motion is granted, and Defendant’s motion is denied.

          6.     A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible to more than




          2The
            ALJ’s January 30, 2018, decision became the Commissioner’s final decision on this matter
when the Appeals Council denied Plaintiff’s request for review on January 9, 2019.

                                                 2
       Case 1:19-cv-00310-WMS Document 17 Filed 05/11/20 Page 3 of 12




one rational interpretation, the Commissioner’s conclusion must be upheld.            See

Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

      7.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).           If supported by substantial evidence, the

Commissioner’s finding must be sustained “even where substantial evidence may support

the plaintiff's position and despite that the court’s independent analysis of the evidence

may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      8.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-142 (1987).

      9.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If [s]he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits [her] physical
             or mental ability to do basic work activities. If the claimant
             suffers such an impairment, the third inquiry is whether, based

                                             3
          Case 1:19-cv-00310-WMS Document 17 Filed 05/11/20 Page 4 of 12




               solely on medical evidence, the claimant has an impairment
               which is listed in Appendix 1 of the regulations. If the claimant
               has such an impairment, the [Commissioner] will consider
               [her] disabled without considering vocational factors such as
               age, education, and work experience; the [Commissioner]
               presumes that a claimant who is afflicted with a “listed”
               impairment is unable to perform substantial gainful activity.
               Assuming the claimant does not have a listed impairment, the
               fourth inquiry is whether, despite the claimant's severe
               impairment, [s]he has the residual functional capacity to
               perform [her] past work. Finally, if the claimant is unable to
               perform [her] past work, the [Commissioner] then determines
               whether there is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

      10.      Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, supra,

482 U.S. at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step

is divided into two parts.     First, the Commissioner must assess the claimant's job

qualifications by considering her physical ability, age, education, and work experience.

Second, the Commissioner must determine whether jobs exist in the national economy

that a person having the claimant's qualifications could perform.            See 42 U.S.C.

§ 423(d)(2)(A); 20 C.F.R. § 416.920(f); see also Heckler v. Campbell, 461 U.S. 458, 460

(1983).

      11.      The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since the application date of August 8, 2014; plaintiff did not have any past

relevant work. (R. at 12, 21.) At step two, the ALJ found that Plaintiff has the following

severe impairment: lumbar degenerative disc disease; osteoarthritis; headaches and



                                              4
        Case 1:19-cv-00310-WMS Document 17 Filed 05/11/20 Page 5 of 12




tooth pull secondary to a disorder of unknown etiology; depression. Id. at 13. The ALJ

found plaintiff’s other claimed impairments (GERD, hypothyroidism, and obesity) were not

severe impairments. Id. At step three, the ALJ found that Plaintiff does not have an

impairment or combination of impairments that meets or medically equals any

impairment(s) listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 13-16.

       12.    Next, the ALJ found that Plaintiff retained the residual functional capacity

(“RFC”) to perform light work with the following exceptions:

       [Plaintiff] could stand or walk for up to 4 hours in an 8-hour day. The
       claimant could occasionally climb ramps and stairs; never kneel or crawl;
       never climb ladders, ropes or scaffolds; occasionally balance and crouch;
       and frequently stoop. The claimant may use a hand held assistive device
       for walking over uneven terrain or for prolonged ambulation. The claimant
       cannot use foot controls with either the left or the right foot. The claimant is
       limited to environments in which there is no exposure to excessive heat, no
       exposure to excessive vibration, and she would be limited to moderate
       noise levels, as moderate is defined in the Selected Characteristics of
       Occupations, an appendix to the Dictionary of Occupational Titles (“DOT”).
       The claimant cannot tolerate exposure to hazards such as unprotected
       heights or moving machinery. The claimant cannot tolerate direct exposure
       to bright or flashing lights. The individual is limited to simple, routine tasks
       that can be learned after a short demonstration or within 30 days. There
       would be no production rate or pace work. The claimant cannot perform
       teamwork, such as on a production line. The claimant is limited to
       communicating and understanding simple information.

(R. at 16.)

       13.    At step four, the ALJ found Plaintiff did not perform any past relevant work.

(R. at 22.) At step five, the ALJ found that there are jobs that exist in significant numbers

in the national economy that Plaintiff can perform. Id. The ALJ posed hypotheticals to

the vocational expert and the expert opined that a hypothetical claimant with plaintiff’s

age, education, work experience (or lack thereof), and RFC could perform such

occupations such as injection molding machine tender, small products assembler, or



                                              5
        Case 1:19-cv-00310-WMS Document 17 Filed 05/11/20 Page 6 of 12




stock checker, all light exertion work. Id. Accordingly, the ALJ found that Plaintiff is not

disabled. (R. at 23.)

       14.    Plaintiff argues that the ALJ’s decision at step five that plaintiff could perform

other work is not supported by substantial evidence because it relies upon the opinion of

the vocational expert that did not support the decision that plaintiff could perform such

other work and defendant fails to meet the burden at this step to prove her disability.

Additionally, plaintiff faults the ALJ for not properly developing her education level given

her literacy in English as a second language. Finally, the physical RFC finding that

plaintiff can stand for four hours was not supported by substantial evidence. For the

reasons that follow, this argument is ACCEPTED.

       15.    First, the ALJ’s finding that plaintiff could perform other work was based

upon the vocational expert’s opinion on exertional demand of walking and standing which

conflicts with the definition of light work in the Dictionary of Occupational Titles (“DOT”).

(No. 10-1 at 14-15.) The expert testified that he was consistent with the DOT (R. at 70)

but plaintiff claims that the expert was not. (No. 10-1 at 15.)

       16.    Defendant challenges this by pointing out that light work in Social Security

regulations is not dependent upon the length of time a claimant can stand or needs to sit.

(No. 11-1 at 22).

       17.    Social Security regulations define light work by the amount an employee

can lift, lifting no more than 20 pounds at a time and frequent lifting or carrying 10 pounds,

20 C.F.R. § 416.967(b). Both parties cite to Social Security Ruling 83-10, 1983 WL 31251

(Jan. 1, 1983). (No. 10-1 at 14; No. 11-1 at 22.) That Ruling’s definition states that light

work “requires a good deal of walking or standing,” differing from sedentary work and a



                                              6
        Case 1:19-cv-00310-WMS Document 17 Filed 05/11/20 Page 7 of 12




job is also light work “when it involves sitting most of the time but with some pushing and

pulling of arm-hand or leg-foot controls, which require greater exertion than sedentary

work,” id. at *5, while noting that “relatively few unskilled light jobs are performed in a

seated position,” id. For “frequent lifting or carrying requires being on one’s feet up to

two-thirds of a workday, the full range of light work requires standing or walking, off and

on, for a total of approximately 6 hours of an 8-hour workday,” id. at *6. The DOT defines

“light” work as having physical demand requirements greater than sedentary work, work

requiring “walking or standing to a significant degree” or requires sitting and pushing or

pulling arm or leg controls, U.S. Dep’t of Labor, Dictionary of Occupational Titles, App’x

C, “Components of the Definition Trailer,” (rev. ed. 1991) (No 10-1 at 14).

       18.    It is to be noted that the ALJ found that the vocational expert’s testimony is

inconsistent with the DOT because “it contains limitations not addressed in the DOT” (R.

at 22; No. 10-1 at 15) without stating what those limitations are and also, that another

Social Security Ruling, SSR 00-4p, 2000 WL 1898704, at *4 (Dec. 4, 2000), requires the

ALJ to obtain a reasonable explanation for the conflict of the expert’s opinion and the

DOT. But, the ALJ and defendant here deferred to the vocational expert’s education and

experience (R. at 22; No. 11-1 at 23) and did not explain the conflict further. The

defendant simply argues that the ALJ asked the expert about the existence of a conflict

with the DOT and properly relied upon the expert’s conclusion that no conflict existed

(No. 11-1 at 24; R. at 70) despite the ALJ acknowledging the conflict in the decision (R. at

22).   Defendant further argues that, since the DOT was silent about the additional

limitations, that the ALJ could rely upon the experience of the vocational expert as to

those limitations (No. 11-1 at 24). The ALJ here, however, did not provide a reasonable



                                             7
         Case 1:19-cv-00310-WMS Document 17 Filed 05/11/20 Page 8 of 12




explanation for the conflict; instead the ALJ said that the unspecified additional limitations

are not addressed by the DOT definition for “light work” without justifying the application

of those limitations.

         19.   The ALJ found that plaintiff could stand for four hours in a workday and

included this as a factor in the hypothetical that formed the basis of the decision. (R. at

16, 68, 22.) Plaintiff argues that this finding lacked substantial evidence, being based

only on the opinions of consultative examiner and her primary care physician, to which

the ALJ gave some weight (R. at 19-20). (No. 10-1 at 21.) Plaintiff, however, complains

of bilateral knee pain secondary to osteoarthritis, persistence headaches, foot pain and

weakness, and low back pain, with diagnostic imaging demonstrating degenerative joint

disease with compression. (No. 10-1 at 22.) She also objects to “the illogical combination

of findings, that an individual is so limited in use of lower extremities that they cannot use

any foot controls at all yet the same individual can stand and walk half the day.” (No. 15

at 4).

         20.   Next, the ALJ failed to develop the record concerning plaintiff’s education,

finding that plaintiff completed high school. (R. at 21.) Plaintiff completed high school in

Ethiopia, studying home economics. (R. at 163, 210, 245, 249; No. 10-1 at 17.) She

argues that the record does not show that Ethiopian education is equivalent to American

education and her focus on home economics may not have incorporated academic

subjects, 20 C.F.R. § 416.964(b)(4). (No. 10-1 at 17-18.) She also contends that the ALJ

erred in assessing her literacy in English. (No. 10-1 at 18.) She adds that she never

worked in the United States. (No. 10-1 at 20; R. at 40, 245.)




                                              8
        Case 1:19-cv-00310-WMS Document 17 Filed 05/11/20 Page 9 of 12




       21.    Defendant counters that plaintiff has not shown the basis that an education

in Ethiopia differs from that in the United States. (No 11-1 at 20.) Plaintiff herself testified

that she completed high school with specialized training in home economics. (R. at 42,

159, 245; No. 11-1 at 20.) Plaintiff testified that while, she preferred using an Amharic

interpreter for the hearing, she said she read and understood English, could write her

name in English, and was attending school to learn English. (R. at 157, 30, 168, 172,

248; No. 11-1 at 21.)

       22.    Plaintiff replies that the ALJ failed to uphold his affirmative duty to develop

the record on plaintiff’s education and not merely rely upon her testimony. (No. 15 at 7.)

The ALJ cannot rely upon plaintiff’s testimony alone as to her level of education, SSR 83-

10, 1983 WL 31251, at *8 (Jan. 1, 1983). (No. 15 at 7.)

       23.    Through an Amharic interpreter, plaintiff testified that she “have 12th grade.

It’s long time in grade in my country [Ethiopia], not here.” (R. at 10, 41-42.)

       24.    Evaluation of education under the Social Security regulations considers six

factors; pertinent to this case is the quality of high school education, 20 C.F.R.

§ 416.964(b)(4), illiteracy, id. § 416.964(b)(1), and inability to communicate in English, id.

§ 416.964(b)(5). High school education means abilities in reasoning, arithmetic, and

language skills acquired through formal schooling to the twelfth grade, id. § 416.964(b)(4),

while illiteracy means the inability to read or write, generally a person with little or no

formal schooling, id. § 416.964(b)(1), which plaintiff argues it is literacy in English (No. 10-

1 at 18, citing Tran v. Comm’r of Soc. Sec., No. 1:15-CV-0559 (GTS/WBC), 2016 WL

11477389, at *8 (N.D.N.Y. Aug. 25, 2016) (Carter, Mag. J.) (Report & Rec.)). Inability to

communicate in English is a separate consideration because English is the dominant



                                               9
       Case 1:19-cv-00310-WMS Document 17 Filed 05/11/20 Page 10 of 12




language in this country and “it may be difficult for someone who doesn’t speak and

understand English to do a job, regardless of the amount of education the person may

have in another language,” id. § 416.964(b)(5).        Thus, the ALJ has to consider a

claimant’s ability to communicate in English in evaluating what work, if any, the claimant

can do, regardless of their native language, id.

       25.    Plaintiff is studying English although she graduated from high school in

Ethiopia (R. at 248.) The record does not discuss plaintiff’s literacy in English or whether

she studied English in high school. The record does not reveal plaintiff’s academic

courses she took then aside from home economics and her statement to the

psychological consultant that she was in “regular education” with that phrase not defined.

(R. at 245.) There is no substantial evidence of plaintiff’s education and fluency in English

that she could perform the occupations recommended by the vocational expert.

       26.    Plaintiff argues that, combining her education level (as illiterate) and

exertional limitations with her age and work experience (or lack thereof in this country)

while applying the Medical-Vocational Rules, under Rule 201.17 she concludes that she

would be deemed disabled.        (No. 10-1 at 24.)     Defendant denies that this is the

appropriate Medical-Vocational Rule, given plaintiff’s education and assuming sedentary

work level; defendant contends Medical-Vocational Rules 201.18 (limited or less

education, at least literate and able to communicate in English), 201.19, or 201.21 (high

school graduate) are applicable and all would find her not disabled. (No. 11-1 at 21).

Defendant’s argument applies sedentary rule and not light work (where plaintiff would not

be disabled under the relevant Medical-Vocational Rule for her age and work experience)

found by the ALJ. Plaintiff replies that her testimony alone is insufficient to establish her



                                             10
       Case 1:19-cv-00310-WMS Document 17 Filed 05/11/20 Page 11 of 12




level of literacy and education, that the ALJ needed evidence of her educational

capabilities, SSR 83-10, 1983 WL 31251, at *8. (No. 15 at 7.) She faults defendant for

post hoc rationalization that the ALJ found she could perform unskilled occupations,

hence did not require literacy. (No. 15 at 7-8.)

       27.    Given the errors in determining plaintiff’s level of education (specifically her

fluency in English) and her capability to perform light work, this Court will not conclude

whether the Medical-Vocational Rule is correct.             The Medical-Vocational Rule

assessment is dependent upon a correct determination of those two aforementioned

factors. On remand, the ALJ can determine the appropriate Rule.

       28.    The ALJ erred at step five in determining the degree of work plaintiff can

perform as “light work” and failed to assess her educational level given her Ethiopian

education and currently learning English.



       For the foregoing reasons, this Court finds that remand is warranted.


       IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 10) is GRANTED.

       FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket

No. 11) is DENIED.

       FURTHER, that the case is REMANDED to the Commissioner of Social Security

for further proceedings consistent with this decision.




                                             11
Case 1:19-cv-00310-WMS Document 17 Filed 05/11/20 Page 12 of 12




FURTHER, that the Clerk of Court is directed to CLOSE this case.

SO ORDERED.



Dated:       May 11, 2020
             Buffalo, New York


                                              s/William M. Skretny
                                           WILLIAM M. SKRETNY
                                          United States District Judge




                                  12
